Citation Nr: 0902245	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-21 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's representative, in a 
statement dated March 2008, indicated that the veteran had 
recently received treatment at an Orlando VA facility which 
was not of record, and which could be relevant to his claim.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the Board must remand 
this claim in order that these potentially relevant records 
may be associated with the veteran's claim file.

In addition, the Board notes that a letter from a private 
physician in the veteran's claims file, dated July 2005, 
indicates that the veteran could not work due to his service 
connected back and knee disabilities.  As a result of this 
letter, the veteran was provided with several VA examinations 
in March 2007, to determine what impact his service connected 
disabilities had on his employment.  However, while some of 
the veteran's VA examinations at that time offered an opinion 
as to what impact the veteran's service connected 
disabilities might have on his unemployability, most notably, 
his spine examination did not offer an opinion as to what 
impact his back disability had on his employability, even 
though one of the veteran's other examinations had 
specifically deferred this question to the examiner of the 
veteran's spine.  As such, and as there is evidence of record 
showing that the veteran's service connected disabilities do 
have some impact on his employability, the Board finds that 
the veteran should be provided with a further VA examination 
that address the impact that all the veteran's service 
connected disabilities have on his employability, including 
his back disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain all relevant 
records pertaining to the veteran from the 
Orlando VA medical center and associate 
them with the veteran's claims folder.
        
2.  After the above development has been 
completed, the veteran should be provided 
with a VA general medical examination to 
determine the impact of his service-
connected disabilities (low back, 
depression, right knee, hearing loss, 
hemorrhoids, and tinea pedis) on 
employability.  The examiner is 
specifically requested to provide an 
opinion as to the extent that the 
veteran's service-connected disabilities 
interfere with his ability to work.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  
The claims folder must be available for 
review in conjunction with the 
examination.

3.  Following the above, the AMC should 
readjudicate the veteran's claim for a 
total disability rating for compensation 
purposes due to individual 
unemployability.  In the event that the 
benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




